Citation Nr: 0432681	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  96-34 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 90 
percent for bilateral hearing loss.

2.  Entitlement to an increased (compensable) disability 
rating for residuals of hemorrhoidectomy. 

3.  Entitlement to an effective date earlier than 
February 15, 1996, for the assignment of a total disability 
rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 decision that denied increased 
disability ratings for bilateral hearing loss and for 
residuals of hemorrhoidectomy.  The veteran filed a notice of 
disagreement (NOD) in April 2000, and the RO issued a 
statement of the case (SOC) in April 2000.  The veteran filed 
a substantive appeal later that same month.

Pursuant to a Board remand in August 2000, the RO undertook 
further development, to include arranging for the veteran to 
undergo VA examination. In December 2002, the RO issued a 
supplemental SOC (SSOC), reflecting the denial of the claims 
for increased disability ratings.

The Board notes that R. Edward Bates previously represented 
the veteran.  Effective July 28, 2003, VA revoked Mr. Bates' 
authority to represent VA claimants and the veteran was 
notified of this fact in the November 2003 and October 2004 
letters.  In response, the veteran filed a VA Form 21-22 in 
October 2004, designating a recognized organization as his 
representative.  See 38 C.F.R. § 20.602 (2004).  That 
designation does appear to have been acknowledged, in light 
of the November 2004 presentation of a post-remand brief on 
the veteran's behalf.

The Board's decision on the claims for increased disability 
ratings for bilateral hearing loss and for residuals of 
hemorrhoidectomy, the only two issues for which an appeal has 
been perfected, are set forth below.  The remand following 
the decision addresses an earlier effective date for 
assignment of a TDIU, adjudicated and denied by the RO, and 
for which the veteran has filed the first of two actions 
needed to place the issue in appellate status; that matter is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for increased disability ratings for 
bilateral hearing loss and for residuals of hemorrhoidectomy 
has been accomplished.

2.  Audiometric testing during audiological evaluation 
conducted in May 1999 reveals Level IX hearing acuity in each 
ear.

3.  Audiometric testing during audiological evaluation 
conducted in September 2001 reveals Level IX hearing acuity 
in the right ear and Level XI hearing acuity in the left ear.

4.  The veteran's residuals of hemorrhoidectomy are no more 
than moderate in degree and are not productive of large or 
thrombotic hemorrhoids that are irreducible and have 
excessive redundant tissue, evidencing frequent occurrences.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 90 
percent for bilateral hearing loss are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.385, 
4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100) (1999 and 2004), 
and 4.86 (2004). 

2.  The criteria for a compensable evaluation for residuals 
of hemorrhoidectomy have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
 4.114, Diagnostic Code 7336 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims for higher ratings for bilateral 
hearing loss and for residuals of hemorrhoidectomy has been 
accomplished.

Through the April 2000 SOC and the December 2002 SSOC, as 
well as the September 2000 and January 2001 letters, the 
veteran and his representative have been notified of the laws 
and regulations governing the claims, the evidence that has 
been considered in connection with this appeal, and the bases 
for the denial of the claims.  The RO notified the veteran of 
the applicable rating criteria, and of the need for evidence 
of current medical treatment (of a worsening of his service-
connected disabilities).  After each, the veteran and his 
representative were given the opportunity to respond.  Thus, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support the 
claims, and has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds that, together, the RO's September 2000 
and January 2001 letters satisfy the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also 
informed him that VA would make reasonable efforts to help 
him get evidence necessary to support his claims, 
particularly, medical records, if he gave the VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  In those letters, 
the RO requested that the veteran provide the names and 
addresses of medical providers, the time frame covered by the 
records, and the condition for which he was treated, and 
notified him that VA would request such records on his behalf 
if he signed a release authorizing it to request them.  The 
RO's letters also invited the veteran to send in all evidence 
to support his claims.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant. 

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the rating action on appeal, and well after a 
substantially complete application was received.  However, 
the Board finds that the lack of pre-adjudication notice in 
these matters has not, in any way, prejudiced the veteran.

When the RO initially adjudicated the claims in March 2000, 
the VCAA was not then in effect.  Following enactment of the 
VCAA, the RO issued to the veteran the January 2001 letter, 
notifying him that VA would reschedule another examination, 
and notifying him of the duty to assist; and the RO solicited 
information and evidence from the veteran.  The letter was 
provided to the veteran more than a year before the December 
2002 SSOC, and the RO afforded the veteran well over a one-
year period for response to such a notice letter.  See 
38 U.S.C.A. § 5103(b)(1). 

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's outpatient treatment records, and has 
arranged for the veteran to undergo VA examination in 
connection with the issues on appeal.  The veteran also has 
been given opportunities to submit and/or identify evidence 
to support his claims.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claims for higher ratings 
for bilateral hearing loss and for residuals of 
hemorrhoidectomy.



II.  Higher Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
 
A.  Bilateral Hearing Loss

Service connection has been established for bilateral hearing 
loss, effective October 9, 1961.

In a September 1982 rating decision, the RO assigned a 20 
percent rating for bilateral hearing loss, effective 
April 29, 1982.  

In an October 1992 rating decision, the RO increased to 60 
percent the rating for bilateral hearing loss, effective 
November 22, 1991.

In a March 1996 rating decision, the RO increased to 90 
percent the rating for bilateral hearing loss, effective 
February 15, 1996.

In September 1997, the Board denied a disability rating in 
excess of 90 percent for bilateral hearing loss.

On audiometric testing in May 1999, pure tone thresholds, in 
decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
55
75
105
105
LEFT
N/A
65
100
105
105

Speech audiometry then revealed speech recognition ability of 
48 percent in the right ear and of 44 percent in the left 
ear.

On audiometric testing in February 2001, pure tone 
thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
55
75
100
105
LEFT
N/A
70
95
105
105

Speech audiometry then revealed speech recognition ability of 
46 percent in the right ear and of 28 percent in the left 
ear.  The VA examiner noted that there continued to be a 
progression in the veteran's hearing loss with respect to 
both word recognition ability and hearing acuity.

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings reported at 
audiometric examinations.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2004).

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

During the course of this appeal, VA revised the criteria for 
evaluation of hearing impairment, effective on June 10, 1999.  
See  64 Fed. Reg. 25202 (May 11, 1999).  As there is no 
indication that the revised criteria are intended to have 
retroactive effect, VA has a duty to adjudicate the claim 
only under the former criteria for any period prior to the 
effective date of the new provisions, and to consider the 
revised criteria for the period beginning on the effective 
date of the new provisions.  See Wanner v. Principi, 17 Vet. 
App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  

In this case, the RO has considered the veteran's claim for 
an increased disability rating under both the former and 
revised schedular criteria (see April 2000 SOC); as such, 
there is no due process bar to the Board doing likewise.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  If an 
increase is warranted on the basis of the revised the 
criteria, the effective date of the increase cannot be 
earlier than the effective date of the revised criteria.  See 
VAOGCPREC 3-2000; 65 Fed. Reg. 33422 (2000).  

The pertinent regulations were not intended to make any 
substantive changes, but to add certain provisions that were 
already the practice of VA.  See 64 Fed. Reg. 25202 (1999) 
(codified at 38 C.F.R. § 4.85).  The frequencies used for the 
evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the disability evaluation of each level of hearing 
impairment have not changed.

However, the revised criteria added a special provision for 
evaluating exceptional patterns of hearing impairment, deemed 
to exist:

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral. 
That numeral will then be elevated to the next higher 
Roman numeral. Each ear will be evaluated separately.

38 C.F.R. § 4.86 (2004).

In this case, the record does reveal puretone thresholds 
meeting the definition of exceptional hearing impairment 
under 38 C.F.R. § 4.86.  However, it does not appear that the 
veteran would benefit from application of this provision.  

Applying the unchanged method for evaluating hearing loss to 
the results of the more recent September 2001 audiometric 
evaluation, the veteran has Level IX hearing acuity in the 
right ear, and Level XI hearing acuity in the left ear, based 
on application of the reported findings to Tables VI and VII.  
These findings warrant an 80 percent evaluation under 38 
C.F.R. § 4.85, Diagnostic Code 6100.

Moreover, the earlier May 1999 audiometric results show that 
the veteran has Level IX hearing acuity in each ear, again 
based on application of the reported findings to Tables VI 
and VII.  These earlier findings warrant a 60 percent 
evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100.  
However, even when Table VIa (in lieu of Table VI) and the 
revised provisions of 38 C.F.R. § 4.86 are considered for 
each ear, the results of both the May 1999 and September 2001 
audiometric evaluations warrant no more than the assignment 
of a 50 percent evaluation.  See 38 C.F.R. § 4.86, Table VIa 
(2004).

Under these circumstances, the Board finds that the record 
presents no basis for assignment of more than the current 90 
percent rating under either criteria.

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

For all the foregoing reasons, the Board finds that the 
criteria for an evaluation in excess of 90 percent for 
bilateral hearing loss have not been met, and the veteran's 
claim must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Residuals of Hemorrhoidectomy

Service connection has been established for residuals of 
hemorrhoidectomy, effective October 9, 1961.  The RO has RO 
assigned a zero percent (noncompensable) evaluation.

VA clinical records show treatment for hemorrhoids in 
December 1976.

The veteran underwent a VA examination in March 1996.  At 
that time, he reported developing hemorrhoids in the 1950's 
and having surgery performed while in service.  Current 
complaints included having hemorrhoids that bleed.  
Examination revealed external hemorrhoidal tags on the left 
side at 2 o'clock and on the right side at 4 o'clock, and 
some internal hemorrhoids.  A palpable scar was noted at the 
site of the previous hemorrhoidectomy.  The VA examiner 
diagnosed a history of hemorrhoids, status-post surgical 
excision with two skin tags.
   
During a VA examination in May 1999, the veteran reported 
that his hemorrhoids were fine and that he rarely had flare-
ups.  He used suppositories whenever he did have a flare-up, 
which worked well.  The veteran denied any difficulty passing 
stools, and reported no bloody stools, no constipation, and 
no diarrhea.  He also reported no mucously stools, no 
abdominal cramps, no weight loss, and no loss of appetite.  
The veteran ate healthy servings of green vegetables and 
fiber intake, and drank plenty of fluids.  Examination 
revealed about four external tags, which were neither 
inflamed nor tender.  There was no evidence of internal 
hemorrhoids.  The VA examiner commented that the hemorrhoids 
were not incapacitating and were well controlled with 
suppositories.

The veteran underwent a VA examination in January 2001.  The 
veteran reported being prescribed hemorrhoid suppositories, 
which he applied at bedtime as needed to relieve rectal 
discomfort.  Examination revealed two skin tags; no internal 
or external hemorrhoids were noted.  The VA examiner 
diagnosed status-post hemorrhoidectomy with skin tag noted 
around the perianal area, not inflamed and nontender to 
palpation, with good sphincter tone and no stool 
incontinence.

External or internal hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures, warrant a 20 percent 
rating.  Large or thrombotic hemorrhoids that are irreducible 
and have excessive redundant tissue, evidencing frequent 
recurrences, are rated 10 percent.  Hemorrhoids which are 
mild or moderate warrant a zero percent evaluation.  
38 C.F.R. § 4.114, Diagnostic Code 7336.

Although the veteran's residuals of hemorrhoidectomy are 
symptomatic at times, as indicated by his report of 
occasional flare-ups requiring the use of suppositories, the 
residuals are not more than moderate in degree, properly 
rated noncompensable under Diagnostic Code 7336.  There is no 
showing of large or thrombotic, irreducible hemorrhoids, with 
excessive redundant tissue, evidencing frequent occurrences 
to warrant a compensable evaluation.  As reflected in the May 
1999 and January 2001 VA rectal examinations, the examiners 
failed to find any internal  hemorrhoids and described 
external skin tags as neither inflamed nor tender.  This 
evidence, along with a finding that the veteran's hemorrhoids 
are in no way incapacitating and well controlled with 
suppositories, is simply not indicative of frequent 
occurrences of large or thrombotic hemorrhoids.  In fact, the 
veteran has reported having very little trouble with 
constipation, diarrhea, or rectal bleeding since the 
hemorrhoidectomy performed long ago in service.  Moreover, 
based on the medical evidence of record, and given the nature 
of the veteran's disability, the Board finds that there is no 
other potentially applicable diagnostic code pursuant to 
which a compensable rating for the disability under 
consideration could be assigned. 

Based on the foregoing, the Board finds that the criteria for 
a compensable disability evaluation for residuals of 
hemorrhoidectomy have not been met, and the veteran's claim 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.

C.  Extra-schedular Consideration

The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  Additionally, 
the Board finds that there is no showing the veteran's 
bilateral hearing loss or residuals of hemorrhoidectomy 
reflect so exceptional or so unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited to 
in the April 2000 SOC).  

Given the mechanical nature of deriving the evaluation for 
the veteran's hearing loss, it would appear that the 
provisions of 38 C.F.R. § 3.321 would be inapplicable in the 
evaluation of that claim.  However, even if consideration of 
those provisions in rating each of the disabilities was 
appropriate, the Board notes that the disabilities have not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The Board notes that VA has already recognized 
the impact of his service-connected disabilities on his 
ability to maintain employment by the award of a total 
rating.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

ORDER

A disability rating in excess of 90 percent for bilateral 
hearing loss is denied.

An increased (compensable) disability rating for residuals of 
hemorrhoidectomy is denied.


REMAND

In a December 2002 rating decision, the RO granted, inter 
alia, entitlement to a TDIU, effective February 15, 1996.  A 
March 2003 NOD clearly expressed disagreement with the 
effective date; however, the RO has not yet issued a SOC as 
to that claim.  Accordingly, the Board is required to remand 
this matter to the RO for issuance of a SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202.

In light of the foregoing, this matter is hereby REMANDED to 
the RO for the following action:

1.  The RO should furnish to the veteran 
and his representative a SOC, along with 
a VA Form 9, and afford them the 
opportunity to submit a substantive 
appeal on the issue of entitlement to an 
effective date earlier than February 15, 
1996, for the assignment of a TDIU. 

2.  The veteran and his representative 
are hereby reminded that to obtain 
appellate review of any matter not 
currently in appellate status, a timely 
appeal must be perfected (as regards the 
claim for an earlier effective date, 
within 60 days of the issuance of the 
SOC).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



